11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Mario Alberto Siller,                          * From the 42nd District
                                                Court of Taylor County,
                                                Trial Court No. 25561A.

Vs. No. 11-15-00016-CR                         * March 21, 2019

The State of Texas,                            * Opinion on Remand by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.